PER CURIAM:
Lee Kent Hempfling seeks to appeal the district court’s order denying Hempfling’s challenge to the magistrate judge’s order granting Defendants’ motion for extension of time to respond to Hempfling’s motion for summary judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Hempfling seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Defendants’ motion to declare the appeal frivolous and for an award of fees and costs. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED